                                    Case 3:20-cv-01788-HZ                  Document 2           Filed 10/16/20                Page 1 of 5



-· ._._.,:; ·... Pro Se 1 (Rev. 12/16) CompI~i~t for a Civil Case



                                                        UNITED STATES DISTRICT COURT
                                                                                  for the              F•TL~-1.1··-j c., ffT p?O ·t ,__?::i9USllC➔JRP
                                                                                                            - ... ,... - ·-· · - · - - -
                                                                           District of Oregon

                                                                           Portland Division


                                                                                    )       Case No.       J: ZQ -0!/.,,} 7/P,-- Jl,,z_,
                                                                                    )                         (to be filled in by the Clerk's Office)
                                                                                    )
                                      Plaintiff(s)                                  )
        (Write the full name of each plaintiff who is filing this complaint.
        If the names of all the plaintiffs cannot fit in the space above,
                                                                                    )       Jury Trial: (check one)         D Yes          ONo
                                                                                    )

        pag,;;:;,;;:i::~iieJkn, bi/5
        please write "see attached" in the space and attach an additional
                                                                                    )
                                                                                    )
                                                                                    )
          5cJtJcd:z>t1--e- -~5o/e-                                                  )
                                                                                    )
              5e}j,f &vtJvJ           Defendant(s)
                                                                                    )
        (Write the full name of each defendant who is being sued. If the
                                                                                    )
        names of all the defendants cannot fit in the space above, please           )
        write "see attached" in the space and attach an additional page             )
        with the full list of names.)



                                                                    COMPLAINT FOR A crvn., CASE

         I.           The Parties to This Complaint
                      A.           The Plaintiff(s)

                                   Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                                   needed.
                                                Name
                                                Street Address
                                                City and County
                                                State and Zip Code
                                                Telephone Number
                                                E-mail Address


                      B.           The Defendant(s)

                                   Provide the information below for each defendant named in the complaint, whether the defendant is an
                                   individual, a government agency, an organization, or a corporation. For an individual defendant,
                                   include the person's job or title (if known). Attach additional pages if needed.


                                                                                                                                                        Page 1 of 5
                        Case 3:20-cv-01788-HZ                 Document 2   Filed 10/16/20   Page 2 of 5



Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


                      Defendant No. 1
                                 Name
                                 Job or Title (if /mown)
                                 Street Address
                                 City and County
                                 State and Zip Code .
                                 Telephone Number
                                 E-mail Address (iflaiown)


                      Defendant No. 2
                                 Name
                                 Job or Title (if laiown)
                                                                      sdo/~
                                 Street Address
                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address (if la10wn)


                      Defendant No. 3
                                 Name
                                 Job or Title (!{known)
                                 Street Address
                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address (if known)


                      Defendant No. 4
                                 Name
                                 Job or Title (ifla10wn)
                                  Street Address
                                 City and County
                                  State and Zip Code
                                 Telephone Number
                                 E-mail Address (if known)



                                                                                                          Page 2 of 5
                       Case 3:20-cv-01788-HZ                      Document 2        Filed 10/16/20       Page 3 of 5



Pro Se I (Rev. 12/16) Complaint for a Civil Case


II.        Basis for Jurisdiction

          Federal courts are courts oflimitedjurisdiction (limited power). Generally, only two types ofcases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of.the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

           What is the basis for federal court jurisdiction? (check all that apply)
                  ~ederal question                                  D Diversity of citizenship
          Fill out the paragraphs in this section that apply to this case.

           A.        · If the Basis for Jurisdiction Is a Federal Question

                      List the specific federal statutes, federal treaties, and/or proyisions of the United States Constitution that
                      are ai issue in this case.                                   ··




           B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                      1.         The Plaintiff(s)

                                 a.         If the plaintiff is an individual
                                            The plaintiff, (name)                                                 , is a citizen of the
                                            State of (name)


                                 b.         If the plaintiff is a corporation
                                            The plaintiff, (name)                                                 , is incorporated
                                                                         ----------------
                                            under the laws of the State of (name)
                                            and has its principal place of business in the State of (name)



                                 (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                 same information for each additional plain.tiff.)

                      2.         The Defendant(s)

                                  a.        If the defendant is an individual
                                            The defendant, (name)                                                 , is a citizen of
                                                                       -----------------
                                            the State of (name)                                                 0 r is a citizen of
                                            (foreign nation)


                                                                                                                               Page 3 of 5
                            Case 3:20-cv-01788-HZ                   Document 2          Filed 10/16/20   Page 4 of 5



I    Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

I-
I                                     b.         If the defendant is a corporation
                                                 The defendant, (,wme)                                        , is incorporated under
                                                                           ---------------
                                                 the Jaws of the State of (name)                                        ' and has its
                                                 principal place of business in the State of (name)
                                                 Or is incorporated under the laws of (foreign nation)
                                                 and has its principal place of.business in (name)

                                      (If more than one defendant is named in the complaint, attach an additional page providing the
                                      same information for each additional defendant.)

                           3.         The Amount in Controversy

                                      The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                      stake-is more than $75,000, not counting interest and costs of court, because (explain):




     ill.       Statement of Claim

                Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
                facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
                involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
                the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
                write a short and plain statement of each          clfyn
                                                                   in a_ separ7te parag~. Attach additional pages if needed.
                         Plco-se:-                5eR- at1c-~ec1                        1~ a-            -




     IV.        Relief

                State briefly and precisely what damages or ottier relief the plaintiff asks the court to order. Do not make legal
                arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
                the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
                punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
                punitive money damages.




                                                                                                                             -- Page 4 of 5
                       Case 3:20-cv-01788-HZ            Document 2         Filed 10/16/20       Page 5 of 5



Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




V.         Certification and Closing _

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best ofmy knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly _increase the cost oflitigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

           A.         For Parties Without an Attorney

                      I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                      served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                      in the dismissal of my case.


                      Date of signing:


                      Signature of Plaintiff
                      Printed Name of Plaintiff


           B.         For Attorneys

                      Date of signing:


                      Signature of Attorney
                      Printed Name of Attorney
                      Bar Number
                      Name of Law Finn
                      Street Address
                      State and Zip Code
                      Telephone Number
                      E-mail Address




                                                                                                                        Page 5 of 5
